                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00576-RJC-DSC


 AMCO INSURANCE COMPANY,                          )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )                ORDER
 LAW OFFICES OF MICHAEL                           )
 DEMAYO P.C. et. al.,
                                                  )
                  Defendants.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Daniel J. Cunningham]” (document #7) filed December 17, 2020. For the reasons

set forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                     Signed: December 17, 2020




       Case 3:20-cv-00576-RJC-DSC Document 8 Filed 12/17/20 Page 1 of 1
